Title: To George Washington from William Heath, 29 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Novr 29th 1780
                        
                        I have been honored with your two favors of the 27th have desired Colonel Hay to forward fifty head of the
                            largest Cattle from the Eastward to Albany, to be sent from thence to Fort Schuyler. Have ordered the Rhode Island
                            Regiment, to march and hutt near Robinsons Mills—Have forwarded the letter to Colo. Sheldon, and ordered a Detachment to
                            patrole on the Lines. I have the honor to be with the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    